Citation Nr: 1701341	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  10-28 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to June 1968.  His military awards and decorations include the Vietnam Service Medal with Four Bronze Service Stars and the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the pendency of the appeal, in a June 2010 rating decision, the RO increased the disability rating for the Veteran's PTSD to 30 percent, effective from October 23, 2007.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board remanded the case for further development in February 2014.  
In a May 2016 Board decision, the issues of entitlement to service connection for a back disorder and entitlement to an initial compensable rating for bilateral hearing loss prior to April 4, 2014, and in excess of 10 percent on or after April 4, 2014, were dismissed based on the Veteran's withdrawal of the claims.  The Board also remanded the issue of entitlement to an initial rating in excess of 30 percent for PTSD with depressive disorder for further development.  The case has since been returned for appellate review.

In September 2011, the Veteran withdrew his hearing request in writing, indicating that he no longer wished to attend a hearing before the Board.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In accordance with the May 2016 remand, the Veteran was scheduled for a VA examination in July 2016; however, the record reflects that he failed to report for the examination.  In an August 2016 written submission, the Veteran's representative requested that the Veteran be given another opportunity to report to a VA examination, noting that he did not receive notification by phone or postal mail regarding the scheduled VA examination.  In addition, the representative stated that the Veteran reported that he has been under tremendous stress due to his service-connected PTSD and taking care of his wife. 

A July 2016 e-mail from the Compensation and Pension administrative officer at the VAMC in Tampa, Florida, noted that the Veteran failed to appear for a VA examination even though he was called on May 2016 (with no response) and mailed a letter in May 2016 (with no response).  Nevertheless, the Board notes that the claims file does not contain a copy of the VA notice of the examination that was sent to the Veteran.  The record does not establish that the Veteran received notice of the examination and does not contain enough information that would allow application of the presumption of administrative regularity.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Therefore, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim, and if he does not report, the file should be properly documented regarding notice of the appointment.

The Board reminds the Veteran that the "duty to assist is not always a one-way street," and that he has an obligation to actively participate, to include attending scheduled VA examinations.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Wood v. Derwinski, 1 Vet. App. 190, 193  (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178  (2005); see also 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and his representative to confirm his current mailing address and document such efforts in the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD with depressive disorder. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include symptom validity testing.  The examiner is requested to review all pertinent records associated with the claims file, including the August 2013 Review PTSD Disability Benefits Questionnaire and the March 2014 VA examination report. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD with depressive disorder. 

If the examiner questions the validity of any testing or believes there is feigning or malingering, he or she should explain such a finding in the report.  The examiner should also indicate whether the degree of impairment can be ascertained in light of such a finding.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.   If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



